In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is *782from an order of the Family Court, Kings County (Freeman, J.), dated October 23, 2008, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court properly dismissed the petition on speedy trial grounds (see Family Ct Act § 330.2 [3]; § 340.1 [2]; Matter of George T, 99 NY2d 307, 313 [2002]; Matter of Willie E., 88 NY2d 205, 210 n 3 [1996]; Matter of Frank C., 70 NY2d 408, 412 [1987]; Matter of Rogelio H., 307 AD2d 294 [2003]; see also Matter of Jamal S., 25 AD3d 711 [2006]; Matter of Dean S., 185 AD2d 324 [1992]). Under the circumstances of this case, particularly the presentment agency’s failure to have ordered a copy of a 911 tape so as to have it available for the suppression hearing scheduled to begin on the stipulated-to speedy trial day, the presentment agency failed to show good cause for an adjournment, and the court properly denied its request for an adjournment (see Family Ct Act § 340.1 [2]; People v Briggs, 38 NY2d 319, 324-325 [1975]; People v Sian, 167 AD2d 435 [1990]; cf CPLR 2004; Tewari v Tsoutsouras, 75 NY2d 1, 12 [1989]; Matter of Robert S., 259 AD2d 339 [1999]; Matter of Robert B., 187 AD2d 347 [1992]). Spolzino, J.P., Santucci, Florio and Lott, JJ., concur.